DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a Continuation Application entered 01/21/2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Objections
5.	Claims 1, 8 and 15 are objected to because of the following informalities:  claims recite “…the a request providing…”, it appears “the” is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1, 7-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0234728) in view of Sato et al (US 2015/0249870).

Regarding Claims 1, 8 and 15, Hwang discloses a media client (see Fig. 1; Para 5; such as a set top box 200) comprising a content input interface (250); a content presentation interface (such as interface to TV 100); a network communication interface (such as interface with communication network for receiving broadcast content from Broadcast server); a processing unit; non-transitory data storage; and program instructions stored in the non-transitory data storage and executable by the processing unit (see Para 131) to cause the media client to carry out operations including detecting, in a media stream being processed by the media client, a watermark that encodes an advertisement identifier of an upcoming advertisement in the media stream (see Para 34; Para 79; such as detecting a watermark of a content image identification equivalent to an advertisement identifier of an upcoming advertisement for the broadcast content); and responsive to detecting in the media stream the watermark that encodes the advertisement identifier, (i) obtaining the advertisement identifier from the watermark, and transmitting from the media client to a server, a request providing the obtained advertisement identifier (see Para 34; Para 79), (ii) receiving from the server, in response to the request, alternative advertisement information representing at least one of the upcoming advertisement or media content preceding the upcoming advertisement (see Para 34; Para 34; Para 79), and (iii) using the received alternative advertisement information as a basis to determine when in the media stream the advertisement begins so as to facilitate the media client engaging in dynamic replacement of the advertisement (see Para 34; Para 64).
Hwang is silent about receiving from the server, in response to the request, digital fingerprints representing at least one of the upcoming advertisement or media content preceding the upcoming advertisement.
In an analogous art, Sato equally discloses receiving from the server, in response to the request, digital fingerprints representing at least one of the upcoming advertisement or media content preceding the upcoming advertisement (see Para 34; Para 112-116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hwang to include receiving from the server, in response to the request, digital fingerprints representing at least one of the upcoming advertisement or media content preceding the upcoming advertisement as taught by Sato to take advantage of known technique for more efficient process of content recognition and allow more accurate timing synchronization between segments of content.

Regarding Claims 7 and 14, Hwang further discloses the media client comprises at least one entity selected from the group consisting of a streaming media receiver and a television (e.g., see Fig. 1, -100, -200).


7.	Claims 2-3, 5-6, 9-10, 12-13, 16-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0234728) and Sato et al (US 2015/0249870) as applied to claims 1, 8 and 15 above, and further in view of Zhao et al (US 2019/0132652).

Regarding Claims 2, 9 and 16, Hwang in view of Sato discloses using by the media client the received digital fingerprints as a basis to determine when in the media stream the advertisement begins; Zhao further discloses and render engaging by the media client in local fingerprint comparison including comparing the received digital fingerprints with digital fingerprints that the media client generates representing frames of the media stream to be obvious (see Para 76).

Regarding Claims 3, 10 and 17, Hwang and Sato are not explicit about responsive to detecting the watermark in the media stream, starting by the media client to generate digital query fingerprints representing the media stream being processed.
However, Zhao equally discloses responsive to detecting the watermark in the media stream, starting by the media client to generate digital query fingerprints representing the media stream being processed (e.g., see Zhao: Para 79; when a receiver is capable of watermark detection and fingerprint extraction, it can send a fingerprint query to a fingerprint server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Hwang and Sato to include responsive to detecting the watermark in the media stream, starting by the media client to generate digital query fingerprints representing the media stream being processed as taught by Zhao to take advantage of known reference for verification, thus improve accuracy of content recognition.

Regarding Claims 5, 12 and 19, Hwang and Sato in view of Zhao would disclose and render the watermark is added to the media stream based on transport stream metadata to be obvious (e.g., see Zhao: Para 41; Para 48; such as obtain the metadata associated with the detected watermark payload).

Regarding Claims 6, 13 and 20, Hwang and Sato in view of Zhao would disclose and render the received digital fingerprints represent the media content preceding the upcoming advertisement to be obvious since each segment including the media content preceding the upcoming advertisement can be represented by a digital fingerprint for identification (e.g., see Hwang: Para 64; Sato: Para 34; Zhao: Para 76).


8.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0234728) and Sato et al (US 2015/0249870) as applied to claims 1, 8 and 15 above, and further in view of Thielen et al (US 10,506,275).

Regarding Claims 4, 11 and 18, Hwang and Sato are silent about the media client regularly generates digital query fingerprints representing the media stream at a first non-zero fingerprint-generation rate, responsive to detecting the watermark in the media stream, transitioning by the media client from generating the digital query fingerprints representing the media stream at the first non-zero fingerprint-generation rate to generating the digital query fingerprints representing the media stream at a second non-zero fingerprint-generation rate that is greater than the first non- zero fingerprint-generation rate.
However, Thielen equally discloses the media client regularly generates digital query fingerprints representing the media stream at a first non-zero fingerprint-generation rate, responsive to detecting the watermark in the media stream, transitioning by the media client from generating the digital query fingerprints representing the media stream at the first non-zero fingerprint-generation rate to generating the digital query fingerprints representing the media stream at a second non-zero fingerprint-generation rate that is greater than the first non- zero fingerprint-generation rate (see Col 10 lines 4-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Hwang and Sato to include the media client regularly generates digital query fingerprints representing the media stream at a first non-zero fingerprint-generation rate, responsive to detecting the watermark in the media stream, transitioning by the media client from generating the digital query fingerprints representing the media stream at the first non-zero fingerprint-generation rate to generating the digital query fingerprints representing the media stream at a second non-zero fingerprint-generation rate that is greater than the first non- zero fingerprint-generation rate as taught by Thielen to enable the server to conduct a more granular fingerprint comparison for more accurate results.

Conclusion
9.	Claims 1-20 are rejected.

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426